ACCEPTED
FILED                                                                                                                                                                                               04-15-00210-CV
4/8/2015 12:33:21 PM                                                                                                                                                                     FOURTH COURT OF APPEALS
Donna Kay McKinney                                                                                                                                                                            SAN ANTONIO, TEXAS
Bexar County District Clerk                                                                                                                                                                    4/9/2015 11:19:38 AM
Accepted By: Consuelo Gomez                                                                                                                                                                           KEITH HOTTLE
                                                                                  04-15-00210-CV                                                                                                             CLERK




                                                                             N0.    2013-{.'I—I3IS-1'1                                        FILED IN
                                                                                                                                       4th COURT OF APPEALS
              "rm; M.n.'rTER or
            ].'\'
                                                                                                              IN 'I'Hl.-I 1]-lS’l'Rl{."I'SAN ANTONIO, TEXAS
                                                                                                                                          r:m'I1T
            THE nu nm_M.:t: uh‘
                                                                                              9,:

                                                                                                                                       04/9/2015 11:19:38 AM
                                                                                              §
                                                                                              §                                            KEITH E. HOTTLE
                               Krlki.-ul DA. EH1‘                                                                                               Clerk
            r-.'Mu;!-'.II
                                                                                              §               57TH Jl‘-lzmtrm I. D] s'['Iuc'r
            Ah.‘    n
                                                DA mu
                                                                                              §
            UEI_'l'Tl.'\1.ri. I«1IM.~.
                                                                                              §               HLXAR (.‘Ul.'_\lT"\’. “I'r:m5¢
                                                                       N'UTl{.'|". UII" _I\PPF..r\                         L
                        ‘Hus    T\.'miL'e r>f‘;\m-rcal is        ﬁled by         DI.-"L-L1-"I"!      l'\rMR||'»|_.’\D_I\TAH,                    Respfmclcnt. a party                        la:   this

            prnttcdlng         who socks         lu allcr     I.'hL:1rial   m1:r1'r-*.jn:|grm:nt                or othcr           a.p]:rL:al3hJeu|cJ1:|


                         I
                                    'I'h(‘.   1rinl courl. cause:       number. am!                   5|:-sh:    uI‘Thi!:         n:,z1.=.::   an: as      show:           in the;        capuiun

            above

                        r.J
                                    THC       illdglnenl or order           app».-a|r:v.l   Iham         w.'|_-1 _u_

                                                                                            State Bar No. 2-wﬁt-DIS
                                                                                            a11nrnL:},-ma:§2{>o-':j_3__2n:a1'| CGI11.

                                                                                            .-Xlmmeyr for                      DFFPTI           .‘L’.|AJ3'.|.'\r‘.|.-'3.fI|.i'n[.5Ll-I
                                                                       Certiﬁcme of 5en'ic-E

              I   c:enif}' Ihat a       nun     cop}; ofthis              Notice Of Appeal was              sen.-ed in acrsm-dance           with rule         ‘J   5


cut"   lhu   'f'm:~ta5   Rules      ul'!\]:Ipe1lale          Prncedure on each              11-arty   or that pang-'5      |e.1d cm.Ln.-'.e| :15   fcrll-m>.'.~:




Pany          N.-KRESEI KLJIVIAR                  DAHAT
Lead ulmrney               SHANNON S.-\I_M(}N                            IHLAS

Addmss            Izlfscn-‘ice:         ELIE E. LU(.'lJH'|'. H.-M\i                .I\N'I'{}l’\I{.'|. 'I'I'.'X:'\b:' 7"?!‘-212



I-‘mail      m1dI'c9s                   infnfrhalmonhaas m1-n

Method            L:-1‘.-van-ice.       by   I-.']|-.'I:.‘LIUII1l.'   5-ErVlL'C


|'l'atc   of service. Aplil             E.   2015



                                                                                  a‘sr'R.nsiee|'\.1agnr:-

                                                                                  RCISTF-_F_       H-1'ﬁlGUG
                                                                                  .-'|.I1nrm:'+'   Fur FIFE!’-‘Tl   M r\Rl|'v'lADr\|AH